Case 0:19-cv-63108-RAR Document 116 Entered on FLSD Docket 07/23/2021 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO. 0:19-CV-63108-RAR

  HANK HANEY and
  HANK HANEY MEDIA, LLC,

                   Plaintiffs,

          vs.

  PGA TOUR, INC.,

              Defendant.
  _____________________________________

                PLAINTIFFS’ UNOPPOSED MOTION TO MODIFY THE COURT’S
                         SECOND AMENDED SCHEDULING ORDER

          Pursuant to Fed. R. Civ. P. Rule 16(b)(4) and Local Rule 7.1 of the United States District

  Court for the Southern District of Florida, Plaintiffs Hank Haney and Hank Haney Media, LLC

  (the “Plaintiffs”), by and through their undersigned counsel, file this unopposed motion to modify

  the Court’s Second Amended Scheduling Order (the “Motion”).1 In support of this Motion,

  Plaintiffs state as follows:

          1.       On or about February 25, 2020, the Court entered the original Scheduling Order.

  Subsequently, on or about October 21, 2020, the Court granted Plaintiffs’ Unopposed Motion to

  Modify the Court’s Scheduling Order (the “Amended Scheduling Order”), and modified, among

  other dates, the original trial date.

          2.       On or about January 4, 2021, the Court granted the Parties’ Joint Motion to Modify

  the Court’s Amended Scheduling Order and modified all deadlines except for the mediation

  deadline (the “Second Amended Scheduling Order”).



  1
    Collectively, with Defendant, PGA TOUR, Inc. (hereinafter, “PGA TOUR”), Plaintiffs and Defendant will be
  referred to as the “Parties.”
Case 0:19-cv-63108-RAR Document 116 Entered on FLSD Docket 07/23/2021 Page 2 of 4




            3.    On or about February 1, 2021, the Court granted the Parties’ Joint Motion to Modify

  the Court’s Second Amended Scheduling Order and modified only the Parties’ mediation deadline.

            4.    On or about March 25, 2021, the Court granted the Parties’ Joint Motion to Modify

  the Court’s Second Amended Scheduling Order, and modified, among other dates, the deadlines

  to submit a joint pre-trial stipulation, proposed jury instructions and verdict form, or proposed

  findings of fact and conclusions of law, as well as all motions in limine.

            5.    On or about April 29, 2021, the Court granted the Plaintiffs’ Unopposed Motion to

  Modify the Court’s Second Amended Scheduling Order, and modified, among other dates, the

  deadlines to submit a joint pre-trial stipulation, proposed jury instructions and verdict form, or

  proposed findings of fact and conclusions of law, as well as all motions in limine.

            6.    On or about June 1, 2021, the Court granted the Plaintiffs’ Unopposed Motion to

  Modify the Court’s Second Amended Scheduling Order, and modified, among other dates, the

  deadlines to submit a joint pre-trial stipulation to July 9, 2021, set a jury trial to 8/16/2021, and set

  a calendar call to 8/10/2021.

            7.    The Parties submitted the joint pre-trial stipulation on July 9, 2021.

            8.    Good cause supports further modification of the Second Amended Scheduling

  Order. Plaintiffs’ counsel has a medical issue that involves surgery scheduled for August 3,

  followed by 4 – 6 weeks of rehabilitation. As a result, Plaintiffs’ counsel will be unavailable for

  the Calendar Call on August 10, 2021, at 11:00 A.M. and the Jury Trial on August 16, 2021. That

  attorney is Plaintiffs’ lead counsel, and, as such, has a pivotal role in pre-trial issues and in the trial

  itself.

            9.    Under Federal Rule of Civil Procedure 16, “[a] schedule may be modified only for

  good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “Good cause exists when the
Case 0:19-cv-63108-RAR Document 116 Entered on FLSD Docket 07/23/2021 Page 3 of 4




  deadline could not ‘be met despite the diligence of the party seeking the extension.’” Watkins v.

  Bigwood, No. 18-CV-63035, 2020 WL 4922359, at *2 (S.D. Fla. Aug. 21, 2020) (quoting Fed. R.

  Civ. P. 16 advisory committee note); Amerisure Mutual Insurance Company v. American Cutting

  & Drilling Co., Inc., No. 08-60967-Civ-Cohn, 2009 WL 10668314, at *1 - 2 (S.D. Fla. Jan. 26,

  2009).

           10.    Because of the issues outlined above, Plaintiffs request, and Defendant does not

  oppose, moving the calendar call date and trial date until on or after November 1, 2021.

           11.    As good cause supports the relief requested in this Motion, Plaintiffs respectfully

  request the modification of the Court’s June 1, 2021 Order as described above.

           12.    Defendant does not oppose Plaintiffs seeking the relief requested above.

                                             Conclusion

           Plaintiffs respectfully request this Court to grant the Unopposed Motion to Modify the

  Court’s June 1, 2021 Order.



  Dated: July 21, 2021
Case 0:19-cv-63108-RAR Document 116 Entered on FLSD Docket 07/23/2021 Page 4 of 4




  Respectfully submitted,

  RICE PUGATCH ROBINSON STORFER &
  COHEN PLLC
  By: /s/ Arthur H. Rice
      Arthur H. Rice
      Riley W. Cirulnick
  101 NE 3rd Ave., Suite 1800
  Fort Lauderdale, Florida 33301
  Telephone: (954) 462-8000
  Facsimile: (954) 462-4300
  arice@rprslaw.com
  rcirulnick@rprslaw.com


  MOSKOWITZ & BOOK LLP
  By: /s/ Peter R. Ginsberg _______
     Peter R. Ginsberg (admitted pro hac vice)
  345 Seventh Avenue, 21st Floor
  New York, NY 10001
  Telephone: (212) 221-7999
  Email: pginsberg@mb-llp.com

  Attorneys for Plaintiffs
